Citation Nr: 9918106	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for pulmonic valve 
stenosis.

2.  Entitlement to an increased evaluation for residuals of 
pneumonia with right atelectasis and asthma, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from August 1974 until April 
1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a November 1991 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
pulmonary valve stenosis but which granted service connection 
for residuals of pneumonia with right atelectasis and asthma, 
and assigned a 10 percent evaluation therefor.  

At the July 1992 hearing, the veteran withdrew for appellate 
consideration, the issue of entitlement to a separate 
compensable evaluation for residuals of pneumonia with right 
atelectasis and a separate compensable evaluation for asthma.  
A rating decision of November 1992 granted a 30 percent 
evaluation for the service-connected pulmonary disability.  

The case was remanded in February 1995 to have the veteran 
provide information of preservice cardiovascular treatment or 
evaluation and post service cardiovascular and pulmonary 
treatment or evaluation and to provide the veteran with a VA 
pulmonary rating examination and a VA cardiovascular 
examination to determine whether there was any inservice 
increase in pre-existing cardiovascular disability.  

A combined VA cardiovascular-pulmonary examination was 
conducted ion May 1995 at which time it was reported, in 
part, that since the veteran's pulmonic stenosis was 
considered to be of mild degree, it did not appear to have 
been exacerbated by infections in the 1980s which had led to 
a pleural peel.  

The RO has obtained post service clinical records from 
military medical facilities and wrote to the veteran in March 
1995, at his most recent address of record, requesting 
information as to pre and post service treatment but the 
veteran did not respond.  In VA Form 21-4138, Statement in 
Support of Claim of February 1998 the veteran requested that 
he be afforded a new examination because he had not received 
notice to report for an October 1997 VA examination because 
he had moved to a new home.  Then, a VA pulmonary examination 
was conducted in June 1998.  

The veteran's service representative wrote to him in August 
1998 requesting information as to pre and post service 
clinical records.  That letter was sent to the veteran's most 
recent address of record, as reflected in the veteran's 
February 1998 letter.  The service representative reported in 
September 1998 that the veteran had not responded and the 
service representative had no telephone number for him.  

Accordingly, it appears that all reasonable efforts have 
been made to fulfill the statutory duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

The regulations and diagnostic codes for rating diseases of 
the respiratory system, including those of the nose and 
throat, the trachea and bronchi, as well as tuberculosis of 
the lungs and pleura, and nontuberculous diseases were 
amended effective October 7, 1996.  See Volume 61 Federal 
Register 46720 - 46731 (September 5, 1996).  However, the 
recent VA pulmonary examinations have been conducted in 
accordance with the new rating criteria and the RO 
adjudicated the rating for the service-connected pulmonary 
disability in light of the new criteria and the veteran was 
informed of the new criteria by the supplemental statement of 
the case (SSOC) of December 1998.  

However, following the SSOC of December 1998, in February 
1999 and prior to notification of the veteran of 
certification of the case to the Board in May 1999, 
additional evidence was received in the form of additional 
records of 1993, 1997, and 1998 from a military medical 
facility but no SSOC was issued thereafter.  

38 C.F.R. § 20.800 provides that, subject to the limitations 
set forth in 38 C.F.R. § 20.1304, an appellant may submit 
additional evidence, or information as to the availability of 
additional evidence, after initiating an appeal.  

38 C.F.R. § 19.37(a) provides that evidence received at the 
RO prior to transfer of the records to BVA after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be reviewed for proper 
disposition.  

38 C.F.R. § 19.37(a) also states that if an SOC or SSOC were 
prepared before the receipt of the additional evidence, an 
SSOC will be furnished to the appellant and his or her 
representative unless (1) the additional evidence received 
duplicates evidence previously of record which was discussed 
in the SOC or SSOC or (2) the additional evidence is not 
relevant to the issue, or issues, on appeal.  

Here, at least some of the additional records are new and 
they are relevant since they pertain to pulmonary disability.  
Thus, the case must be remanded to the RO for the issuance of 
an SSOC in order to afford the veteran the full scope of due 
process.  

Accordingly, the case is remanded for the following action:  

The RO should reconsider the issues on appeal in 
light of the additional evidence.  

If any determination remains adverse, the veteran and 
the veteran's representative should be furnished a 
supplemental statement of the case (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and 
the reasons and bases for the decision reached.  

Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


